Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 1 of 6 PageID 6198




                                Exhibit 5
 Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 2 of 6 PageID 6199


Date        Attorney    Task                                                  Time Rate        Fee
   8/9/2019 Alejandro   Drafting responsive correspondence to                    3.50 605 $    2,117.50
            Fernandez   same; Preparing for meet and confer with opposing
                        counsel regarding interrogatory responses;
                        Attending extensive 2+ hour meet and confer with
                        opposing counsel regarding interrogatory
                        responses by multiple defendants
 8/16/2019 Alejandro    Preparing for and attending meet and confer             1.70   605 $   1,028.50
           Fernandez    conference with Dustin Deese regarding motion for
                        protective order; Formulating strategy regarding
                        same; Reviewing and analyzing revised notice to
                        court in view of same;
 8/19/2019 Alejandro    Preparing for meet and confer with opposing             3.30   605 $   1,996.50
           Fernandez    counsel Dustin Deese and Johnny Hightower
                        regarding Knowmentum responses to
                        interrogatories (2.1); Attending lengthy meet and
                        confer with Johnny Hightower regarding same (.9);
                        Memorializing meet and confer in correspondence
                        to opposing counsel (.4); Conferring with Evi
                        Christou regarding status of various discovery
                        disputes, as well as review and production of
                        documents (.8);
 8/23/2019 Alejandro    Reviewing and analyzing history of                      9.60   605 $   5,808.00
           Fernandez    correspondences to opposing counsel, including
                        multiple correspondences memorializing meet and
                        confer efforts and requesting meet and confer
                        times (1.3); Reviewing and analyzing notes relating
                        to meetings with opposing counsel regarding
                        discovery deficiencies (.5); Researching and
                        analyzing authorities relating to Rule 37 sanctions
                        and show cause order for contempt (2.7); Outlining
                        and drafting extensive motion for sanctions and to
                        show cause why Dixit Defendants should not be
                        held in contempt (5); Drafting correspondence
                        regarding same to William Frankel and reviewing
                        suggested revisions to same (.1); Revising draft
                        motion for sanctions in view of suggested changes
                        from William Frankel (1);
 9/17/2019 Alejandro    Reviewing and revising draft joint notice for           4.50   605 $   2,722.50
           Fernandez    discovery hearing; Conferring with Evi Christou
                        regarding same
 9/20/2019 Alejandro    Reviewing and analyzing Rakesh Dixit's                  1.00   605 $    605.00
           Fernandez    response to motion for sanctions and to show
                        cause; Formulating strategy regarding response
                        to same; Drafting correspondence to Evi
                        Christou regarding same;
Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 3 of 6 PageID 6200


9/23/2019 Alejandro   Beginning to draft second motion for sanctions      4.50   605 $   2,722.50
          Fernandez   and to show cause why Dixit Defendants should
                      not be held in contempt (1); Reviewing and
                      analyzing supporting documents and notes
                      regarding same (.7) Formulating strategy
                      regarding same (1.8); Conferring at length with
                      William Frankel and Evi Christou regarding
                      numerous discovery issues (1)
9/24/2019 Alejandro   Reviewing and analyzing authorities concerning      7.40   605 $   4,477.00
          Fernandez   interrogatory responses and sanctions (1.3);
                      Drafting extensive portions of second motion for
                      sanctions and order to show cause (6.9)
9/25/2019 Alejandro   Continuing to review and analyze documents          8.30   605 $   5,021.50
          Fernandez   and extensive notes regarding meet and confer
                      efforts in support of second motion for sanctions
                      and to show cause (1.2); Drafting and revising
                      second motion for sanctions and to show cause
                      (7); Conferring with Evi Christou regarding meet
                      and confer efforts with opposing counsel (.3);
                      Reviewing and analyzing transcripts of July 29
                      hearing (.8)
9/26/2019 Alejandro   Continuing to draft and extensively revise          4.50   605 $   2,722.50
          Fernandez   second motion for sanctions and to show cause
                      (2.6); Incorporating changes and
                      recommendations from William Frankel and Evi
                      Christou (1.9);
10/2/2019 Alejandro   Preparing for and attending meeting with William    1.70   605 $   1,028.50
          Fernandez   Frankel and Evi Christou to discuss multiple
                      pending discovery matters, including scheduling
                      of depositions, expert discovery, upcoming
                      hearing concerning motions for sanctions and
                      motions to compel (1.3); Formulating strategy
                      regarding same (.4);
10/3/2019 Alejandro   Reviewing and analyzing                             0.40   605 $    242.00
          Fernandez   correspondence from William Frankel regarding
                      allocation of arguments for discovery hearing
                      (.3); Drafting correspondence to Evi Christou
                      regarding same (.1)
10/3/2019 Alejandro   Preparing for and attending lengthy                 0.60   605 $    363.00
          Fernandez   teleconference with opposing counsel regarding
                      motion to compel production of documents and
                      inspection of laptop identified during records
                      custodian depositions (.2); Memorializing
                      agreements reached with opposing counsel in
                      correspondence to Dustin Deese and Johnny
                      Hightower (.4);
Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 4 of 6 PageID 6201


10/7/2019 Alejandro        Reviewing and revising extensive proposed joint            4.70   605 $   2,843.50
          Fernandez        notice of discovery issues in advance of
                           discovery hearing, including drafting and revising
                           section relating to improper handling of laptop by
                           Kutsomarkos and Rakesh Dixit (2.5); Reviewing
                           and analyzing related exhibits, including
                           deposition transcripts and related
                           correspondences to opposing counsel (1.0);
                           Formulating strategy regarding hearing
                           arguments (.7); Conferring with Evi Christou
                           regarding same (.4); Drafting correspondence to
                           Evi Christou regarding estimated production of
                           documents by HealthPlan Services to
                           defendants (.1);
10/8/2019 Alejandro        Reviewing and responding to correspondence from Evi        0.40   605 $    242.00
          Fernandez        Christou regarding notice of discovery issues (.4);
10/9/2019 Alejandro        Reviewing and analyzing arguments raised by                2.70   605 $   1,633.50
          Fernandez        Shyamie Dixit in connection with discovery
                           issues in responses to Joint Notice of Discovery
                           arguments (.5); Reviewing and analyzing
                           correspondences and productions from
                           HealthPlan to counter arguments raised by
                           Shyamie Dixit in Kutsomarkos Defendants'
                           portion of motion (1.5); Conferring with Evi
                           Christou regarding same (.7)
          Alejandro                                                                  58.80       $ 35,574.00
          Fernandez
          Total
9/26/2019 Cynthia Lovell   Assembling and merging documents to create                 1.50   265 $    397.50
                           Exhibits 1‐6 to be filed with Plaintiff's Second
                           Motion For Sanctions, Fees and Order to Show
                           Cause; Comparing exhibits against document
                           references to same; Filing said document with
                           the Middle District of Florida's electronic filing
                           system; Downloading, merging and securing
                           court‐filed document; Circulating to in‐house
                           litigation team;
          Cynthia Lovell                                                              1.50       $    397.50
          Total
9/12/2019 Evi Christou   Formulating strategy with Mr. Fernandez                      1.10   355 $    390.50
                         regarding outcome of custodian depositions of
                         Rakesh Dixit and Feron Kutsomarkos and
                         preparing Joint Notice to the Court in advance of
                         upcoming discovery hearing;
9/13/2019 Evi Christou   Starting to prepare Joint Notice comprising                  3.30   355 $   1,171.50
                         outstanding discovery issues and disputes with
                         Defendants;
9/16/2019 Evi Christou   Continuing to prepare Joint Notice comprising outstanding    2.90   355 $   1,029.50
                         discovery issues and disputes with Defendants;
Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 5 of 6 PageID 6202


9/17/2019 Evi Christou     Finalizing draft Joint Notice comprising                     3.10   355 $   1,100.50
                           HealthPlan's outstanding discovery issues and
                           disputes with Defendants;
9/26/2019 Evi Christou     Reviewing and editing draft Motion for                       1.90   355 $    674.50
                           Sanctions; Formulating strategy with Mr.
                           Fernandez regarding the same;
10/2/2019 Evi Christou     Formulating strategy with team regarding                     1.10   355 $    390.50
                           scheduling of depositions and upcoming
                           discovery hearing;
10/2/2019 Evi Christou     Continuing to draft HealthPlan's Motion to                   1.90   355 $    674.50
                           Compel the Dixit Defendants to amend their
                           responses to HealthPlan's Second Set of
                           Requests for Production;
10/4/2019 Evi Christou     Preparing for and participating in meet and                  3.90   355 $   1,384.50
                           confer to discuss Dixit Defendants' deficient
                           responses to HealthPlan's Second Requests for
                           Production (.9); Continuing to draft HealthPlan's
                           Motion to Compel the Dixit Defendants to amend
                           their responses to HealthPlan's Second Set of
                           Requests for Production (3.0);
10/7/2019 Evi Christou     Updating Joint Notice of Discovery Issues                    4.90   355 $   1,739.50
                           regarding October 16, 2019 discovery hearing;
                           Formulating strategy with Mr. Frankel and Mr.
                           Fernandez regarding the same;
10/8/2019 Evi Christou     Finalizing Joint Notice of Discovery Issues                  4.80   355 $   1,704.00
                           regarding October 16, 2019 discovery hearing
                           and circulating same to counsel for Defendants
                           to add in responses to HealthPlan's respective
                           sections; Formulating strategy with Mr. Frankel
                           regarding the same;
10/9/2019 Evi Christou     Formulating strategy regarding finalizing and                5.20   355 $   1,846.00
                           filing Joint Notice outlining discovery issues (.8);
                           Reviewing and responding to sections from EIntegrate and
                           Kutsomarkos regarding the Joint
                           Notice (2.5); Revising and editing Joint Notice
                           and electronically filing same along with
                           corresponding exhibits (1.9);
          Evi Christou                                                                 34.10       $ 12,105.50
          Total
8/20/2019 William Frankel Conferring regarding motion for sanctions;                    0.50   825 $    412.50

9/25/2019 William Frankel Reviewing and revising draft motion for                       1.25   825 $   1,031.25
                          sanctions;
10/2/2019 William Frankel Conferring with co‐counsel regarding hearing preparation,     0.50   825 $    412.50
                          discovery, and case strategy; Following up regarding same;

10/7/2019 William Frankel Reviewing and revising draft Notice of Discovery              2.00   825 $   1,650.00
                          Issues and conferring with associate regarding
                          same;
Case 8:18-cv-02608-SDM-AAS Document 206-5 Filed 10/30/19 Page 6 of 6 PageID 6203


10/8/2019 William Frankel Reviewing and revising Notice of Discovery                       2.40   825 $   1,980.00
                          Disputes; Preparing for hearing regarding same;
                          and conferring with team regarding above;
          William                                                                          6.65       $   5,486.25
          Frankel Total
          Fees Total                                                                     101.05       $ 53,563.25
                          Lexis search charges in August                                              $    345.00
                          Lexis search charges in October                                             $    315.00
                                                                           Costs Total                $    660.00
                                                                            Fees Total                $ 53,563.25
                                                            Grand Total (Fees + Costs)                $ 54,223.25
